OPINION — AG — ** COUNTY CLERK — LIENS — FEES ** (1) 28 Ohio St. 32 [28-32](11) AUTHORIZES THE COUNTY CLERK TO CHARGE A LIEN CLAIMANT A FLAT TEN DOLLARS ($10.00) FEE FOR MECHANICS' OR MATERIALMEN'S LIEN. THIS FEE ALSO COVERS THE CHARGE FOR PROCESSING ALL PARTS AND PAGES OF A SINGLE MECHANICS' OR MATERIALMEN'S LIEN INSTRUMENT; (2) 42 Ohio St. 143.1 [42-143.1], WHICH BECAME EFFECTIVE APRIL 26, 1983, AUTHORIZES THE COUNTY CLERK TO CHARGE THE LIEN FILER A NOTICE FEE, WHICH IS NOT TO EXCEED FIVE DOLLARS ($5.00), PLUS THE COST OF MAILING THE NOTICE BY RESTRICTED MAIL; (3) 42 Ohio St. 147.1 [42-147.1], AUTHORIZES THE COUNTY CLERK TO CHARGE THE PERSON WHO WISHES TO DISCHARGE THE MECHANICS' OR MATERIALMEN'S LIEN A FIVE DOLLAR ($5.00) FEE FOR THE COMBINED ACTS OF FILING AND MAILING THE NOTICE OF DISCHARGE OF THE LIEN. THIS FEE ALSO COVERS THE CHARGE FOR FILING AND MAILING ALL PARTS AND PAGES OF A SINGLE LIEN DISCHARGE INSTRUMENT. (FEES, FILING, CHARGES) CITE: 28 Ohio St. 32 [28-32](11), 42 Ohio St. 143.1 [42-143.1], OPINION NO. 80-110 (OZELLA WILLIS)